Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on September 9, 2021 for patent application 16/799,036 filed on February 24, 2020.
 

Claims 1-18 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims require “when the content presentation application is done being rendered, the receiving application sets a tag as a target for commands that are received from the sending application are to be transmitted to the receiving application via the communication channel and relayed to the content presentation application executing on the media receiving device (emphasis added),” or something similar. The only occurrence of the word “tag” in Applicant’s specification is in paragraph [0065], wherein Applicant states “[i]n some implementations, when a content streaming application is done being rendered, the receiver application can set any suitable target for commands that are received from the sender application. For example, the receiver application can set a video tag of the content streaming application as a target for commands that are received from the sender application.” Thus, the support for the claim language appears to be that a “tag” can be a “video tag;” as this is the only occurrence in the specification of the word, this is the only place from which Examiner can attempt to draw meaning for the word. Generally in the art, a “video tag” refers to words or phrases used to give descriptions or context about a video or a segment of a video, or some sort of indicator that informs a video processing apparatus that there is supplemental information associated with the segment of the video to which the tag is attached. Pcmag.com defines “video tagging” as “(1) Identifying common objects in a video. Video tagging is used to index and catalog videos based on content,” or “(2) Identifying a location in a video for future reference. Video tagging allows locations to be marked for immediate access later on. A long video can be split into various starting points for educational or entertainment purposes without having to fast forward through the footage. Contrast with audio tagging (https://www.pcmag.com/encyclopedia/term/video-tagging).”
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tag” in claims 1, 7 and 13 is used by the claim to mean “as a target for commands that are received from the sending application are to be transmitted to the receiving application via the communication channel and relayed to the content presentation application executing on the media receiving device,” while the accepted meaning of a “tag” (where in the specification an example of a tag is a video tag) is words or phrases used to give descriptions or context about a video or a segment of a video, or an indicator that informs a video processing apparatus that there is supplemental information associated with the segment of the video to which the tag is attached. The term is vague and indefinite because the specification does not clearly define the term in a manner which allows Examiner to understand what is being claimed. Appropriate correction is required.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims require “when the content presentation application is done being rendered, the receiving application sets a tag as a target for commands that are received from the sending application are to be transmitted to the receiving application via the communication channel and relayed to the content presentation application executing on the media receiving device (emphasis added),” or something similar. Putting some of the words into parentheses for clarity, this limitation states “the receiving application sets a tag as a target (for commands that are received from the sending application) are to be transmitted,” and with the words in parentheses removed, states “the receiving application sets a tag as a target … are to be transmitted.” Examiner is unsure exactly what is being claimed by this verbiage, as it does not appear to make sense. Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered. Applicant’s amendments have overcome the 35 USC § 112(a) rejection. However, in Applicant’s remarks, filed September 9, 2021, on page 10, section IV, Applicant does not address the concerns raised in the previous 35 USC § 112(b) rejection made in the non-final rejection of June 9, 2021. That is, Applicant does not respond to Examiner’s concerns about lexicography, but rather only shows where support was given in the specification for such language. But as this is a 35 USC § 112(b) rejection rather than a 35 USC § 112(a) rejection, support in the specification is not enough to overcome the rejection. Therefore, Examiner has maintained the 35 USC § 112(b), which has been slightly modified to account for the amended claim language.


Conclusion
Claims 1-18 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 2, 2021